 Case 1:20-cv-11682-TLL-APP ECF No. 5 filed 08/12/20                 PageID.71     Page 1 of 9



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  NORTHERN DIVISION

DANIEL HORACEK,

                        Plaintiff,                            Case Number: 20-11682
                                                              Hon. Thomas L. Ludington
v.

DR. CARTER, MCF, CORIZON, INC; et al.,

                        Defendants.

____________________________________/

                     OPINION AND ORDER OF PARTIAL DISMISSAL

                                                 I.

       Plaintiff Daniel Horacek, currently confined at Carson City Correctional Facility, Carson

City, Michigan, filed this pro se civil rights action under 42 U.S.C. § 1983. In his complaint,

Plaintiff alleges medical and corrections staff at three different Michigan Department of

Corrections facilities were deliberately indifferent to his serious medical needs. Plaintiff

specifically alleges that denials of and delays in treatment of his knee and shoulder injuries and

failure to accommodate those injuries caused him over two and a half years of severe pain and

permanent disability.

       For the reasons stated below, the Court will dismiss Plaintiff’s Complaint for failure to

state a claim against the following Defendants: P.A. Kim Farris, P.A. Marianne D. McKissick,

Sgt. Slater, Dr. Perez, P.A. Block, and N.P. Oliver. However, construing Plaintiff’s Complaint

liberally, the Court concludes that Plaintiff’s claims against the remaining defendants, both

correctional staff and healthcare providers, are not meritless.
 Case 1:20-cv-11682-TLL-APP ECF No. 5 filed 08/12/20                   PageID.72       Page 2 of 9



                                                 II.

       Plaintiff arrived at Macomb Correctional Facility on May 19, 2017, having suffered a knee

injury while at the Oakland County Jail. ECF No. 1 at PageID.4. He could not ambulate without

assistance, but Defendant Nurse Lisa Adray declined his requests for housing in the medical unit.

Id. at 5. He was sent to a non-handicap accessible unit. Id. at 5-6.

       On his arrival, he informed Defendant Corrections Officer Sims that he was unable to climb

stairs, showing her his knee injury. Id. at 6. She told him to either climb the stairs to his assigned

unit or go to segregation. Id. Plaintiff, fearful of further injury, told her he could not climb the

stairs. Id. Sims and another housing unit officer cited Plaintiff for disobeying a direct order, and

handcuffed him behind his back, causing him to fall. Id. A corrections officer arrived to take

Plaintiff to segregation. Id. The officer brought a wheelchair, because Sims and medical staff told

him Plaintiff was unable to walk due to his injury. Id.

       Plaintiff was thrown to the floor in his segregation cell, injuring his hip and back. Id. at 7.

While there, he was unable to use the non-handicap-accessible toilet, so he soiled himself. Id. He

was also unable to move to the food slot for food and drink. Id. During the six days he was in

segregation, he spoke to Defendant Nurse Cindy (last name unknown) at least twice, seeking

treatment for pain due to his knee and the hip and back injuries received in segregation. Cindy told

him his knee injury was not serious. Id.

       Plaintiff was released from segregation after several days by the Deputy Warden. Id. The

Deputy Warden ordered Plaintiff moved to the medical unit and that he be housed in the medical

wing with access to the handicap elevator. Id. However, Defendant Dr. Carter did not provide

Plaintiff with the “no stair” order necessary for him to access the elevator. Carter also failed to




                                                 -2-
 Case 1:20-cv-11682-TLL-APP ECF No. 5 filed 08/12/20                     PageID.73      Page 3 of 9



order any accommodations for showers or meal assistance and failed to provide Plaintiff any pain

management. Id. at 8.

         Plaintiff informed staff in his new housing unit about his medical needs and the Deputy

Warden’s statements. Because the doctor’s order did not include elevator access, Defendant Prison

Counselor Jane Doe gave Plaintiff the choice of using the stairs or returning to segregation. Id. at

9. Plaintiff, using a walker, enlisted other inmates to aid him climbing and descending the stairs.

However, he fell three times. Id. Finally, on June 6, 2017, Plaintiff obtained some of the handicap

accommodations he sought. Id. at 10. However, he was then transferred to Newberry Correctional

Facility in Newberry, Michigan.

       At Newberry, Defendant Dr. Perez evaluated Plaintiff’s knee and ordered an X-ray and an

MRI. An outside orthopedic specialist determined that he needed a total knee replacement but

encouraged Plaintiff to lose weight and strengthen his leg before scheduling surgery. Id. at 11. The

specialist also ordered a knee brace. Id. However, Defendants Nurse Vanatta and Physician

Assistant Havens informed Plaintiff he would not receive a knee brace due to the cost. Id. at 12.

       After the rejection of the knee brace, Plaintiff’s knee gave out while he was walking and

he fell, sustaining a significant injury to his shoulder. Id. After that injury and the entry of another

order for a knee brace, Havens refused to provide one. Id. at 13. Dr. Perez requested another

orthopedic consult, but Plaintiff was transferred to Central Michigan Correctional Facility before

the appointment was obtained. Id.

       At Central Michigan, Plaintiff informed Defendant Nurse Doug Shelton of his injuries and

need for knee replacement, but Shelton told Plaintiff it would be a few months before he would be

seen by a healthcare provider. Id. at 14. After several months, Plaintiff received X-rays of both his




                                                  -3-
 Case 1:20-cv-11682-TLL-APP ECF No. 5 filed 08/12/20                      PageID.74       Page 4 of 9



knee and shoulder and an MRI of the shoulder. He was told by Defendant Nurses Rachel Long, J.

Bitler, and Shelton that the tests indicated his shoulder was fine.

        Defendant Physician Assistant Block and Nurse Practitioner Oliver confirmed that in fact

Plaintiff’s shoulder injury was significant. Id. Plaintiff repeatedly informed healthcare of his severe

pain and loss of function without obtaining further care. Id. at 15. Finally, Plaintiff was able to

obtain an off-site consultation. An orthopedic physician informed Plaintiff that his shoulder had

deteriorated to the point of requiring surgery, which would have been unnecessary with timely

treatment. Id. Plaintiff underwent surgical scar tissue removal, but relief was temporary, and he is

again experiencing pain and loss of functionality. Id. at 15-16. Nine months after his arrival at

Central Michigan, Plaintiff finally had knee replacement surgery. Id. at 16.

                                                   III.

        Under the Prison Litigation Reform Act (“PLRA”), the Court is required to dismiss sua

sponte an in forma pauperis complaint before service if it determines that the action is frivolous,

malicious, fails to state a claim upon which relief can be granted, or seeks monetary relief from

defendant immune from such relief. 42 U.S.C. § 1997e(c); 28 U.S.C. §§ 1915(e)(2)(B), 1915A(b).

The dismissal standard under the PLRA is equivalent to that of Federal Rule of Civil Procedure

12(b)(6), as clarified by Ashcroft v. Iqbal, 556 U.S. 662 (2009) and Bell Atlantic Corp. v. Twombly,

550 U.S. 544 (2007). Hill v. Lappin, 630 F.3d 468, 470–71 (6th Cir. 2010). When evaluating a

complaint under that standard, courts “construe the complaint in the light most favorable to the

plaintiff, accept all well-pleaded factual allegations as true, and examine whether the complaint

contains ‘sufficient factual matter, accepted as true, to state a claim to relief that is plausible on its

face.’” Hill v. Snyder, 878 F.3d 193, 203 (6th Cir. 2017) (quoting Iqbal, 556 U.S. at 678).




                                                   -4-
 Case 1:20-cv-11682-TLL-APP ECF No. 5 filed 08/12/20                   PageID.75       Page 5 of 9



       Federal Rule of Civil Procedure 8(a) requires that a complaint set forth “a short and plain

statement of the claim showing that the pleader is entitled to relief,” as well as “a demand for the

relief sought.” Fed. R. Civ. P. 8(a)(2), (3). “[D]etailed allegations” are not necessary, but under

Rule 8(a) the pleading must ‘give the defendant fair notice of what the . . . claim is and the grounds

upon which it rests.’” Twombly, 550 U.S. at 555 (quoting Conley v. Gibson, 355 U.S. 41, 47

(1957)). Courts need not “accept as true a legal conclusion couched as a factual allegation[,]” and

any “naked assertion[s]” require “further factual enhancement” to comply with Rule 8(a). Id. at

555, 557. “A claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged.” Id.

at 678 (citing Twombly, 550 U.S. at 556). “The plausibility standard . . . asks for more than a sheer

possibility that a defendant has acted unlawfully.” Id. (citing Twombly, 550 U.S. at 570).

       A pro se civil rights complaint is to be construed liberally. Boag v. MacDougall, 454 U.S.

364, 365 (1982) (per curiam); Haines v. Kerner, 404 U.S. 519, 520–21 (1972). And “‘a pro se

complaint, however inartfully pleaded, must be held to less stringent standards than formal

pleadings drafted by lawyers[.]’” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quoting Estelle v.

Gamble, 429 U.S. 97, 106 (1976)).

       To state a civil rights claim under 42 U.S.C. § 1983, “a plaintiff must set forth facts that,

when construed favorably, establish (1) the deprivation of a right secured by the Constitution or

laws of the United States (2) caused by a person acting under the color of state law.” Dominguez

v. Corr. Med. Servs., 555 F.3d 543, 549 (6th Cir. 2009) (citation omitted). A plaintiff must allege

“more than just mere negligence.” Fisher v. City of Memphis, 234 F.3d 312, 317 (6th Cir. 2000)

(citing Collins v. City of Harker Heights, 503 U.S. 115 (1992) (other citation omitted)). In addition,

the plaintiff must allege that “the defendants were personally involved in the alleged deprivation


                                                 -5-
 Case 1:20-cv-11682-TLL-APP ECF No. 5 filed 08/12/20                  PageID.76      Page 6 of 9



of federal rights.” Frazier v. Michigan, 41 F. App’x 762, 764 (6th Cir. 2002) (citing Hall v. United

States, 704 F.2d 246, 251 (6th Cir. 1983)).

                                                IV.

                                                A.

       Deliberate indifference constitutes the “unnecessary and wanton infliction of pain” that

may be “manifested by prison doctors in their response to the prisoner’s needs or by prison guards

in intentionally denying or delaying access to medical care or intentionally interfering with the

treatment once prescribed.” Newsome v. Peterson, 66 F. App’x 550, 551 (6th Cir. 2003) (citing

Estelle v. Gamble, 429 U.S. 97, 104–05 (1976)). A constitutional claim for the deprivation of

adequate medical care requires a prisoner to plead facts showing that “prison authorities have

denied reasonable requests for medical treatment in the face of an obvious need for such attention

where the inmate is thereby exposed to undue suffering or the threat of tangible residual injury.”

Westlake v. Lucas, 537 F.2d 857, 860 (6th Cir. 1976).

       Deliberate indifference “has two components, one objective and one subjective.” Johnson

v. Karnes, 398 F.3d 868, 874 (6th Cir. 2005) (citing Comstock v. McCrary, 273 F.3d 693, 702 (6th

Cir. 2001)). The objective component requires a plaintiff to show the existence of a “sufficiently

serious” medical need. Dominguez, 555 F.3d at 550 (6th Cir. 2009) (citing Farmer v. Brennan,

511 U.S. 825, 834 (1994)). To establish a serious need for medical care, “Farmer requires only

that ‘the inmate show that he is incarcerated under conditions posing a substantial risk of serious

harm[,]’ so as to avoid ‘the unnecessary and wanton infliction of pain.’” Blackmore v. Kalamazoo

Cty., 390 F.3d 890, 896 (6th Cir. 2004) (quoting Farmer v. Brennan, 511 U.S. 825, 834 (1994)).

A serious medical need may be demonstrated by a physician’s diagnosis mandating treatment or a




                                                -6-
 Case 1:20-cv-11682-TLL-APP ECF No. 5 filed 08/12/20                   PageID.77       Page 7 of 9



condition that “is so obvious that even a lay person would easily recognize the necessity for a

doctor’s attention.” Id. at 897 (citations omitted).

       Establishing the second, subjective, component “requires a plaintiff to ‘allege facts which,

if true, would show that the official being sued subjectively perceived facts from which to infer

substantial risk to the prisoner, that he did in fact draw the inference, and that he then disregarded

that risk.’” Dominguez, 555 F.3d at 550 (quoting Comstock, 273 F.3d at 703). “Mere negligence

or malpractice is insufficient to establish an Eighth Amendment violation.” Ford v. Cty. of Grand

Traverse, 535 F.3d 483, 495 (6th Cir. 2008) (citing Bowman v. Corr. Corp. of Am., 350 F.3d 537,

544 (6th Cir. 2003)).

                                                  B.

       Defendant Dr. Perez examined Plaintiff several times. He ordered an X-ray and an MRI

for him and sent him to an outside orthopedic specialist. Plaintiff does not allege any act or

omission to suggest Perez interfered with or delayed his access to health care. Plaintiff has not

established deliberate indifference by Dr. Perez. Defendant Perez will be dismissed.

       Similarly, Plaintiff’s allegations against Defendants Block and Oliver, that they confirmed

to him his shoulder injury was significant, fail to establish deliberate indifference. Block and

Oliver will also be dismissed.

       Plaintiff asserts no allegations at all against three of his named defendants. While a pro se

litigant receives “indulgent treatment,” Hill, 630 F.3d at 471, courts are not obligated to “conjure

up unplead[ed] allegations.” Wells v. Brown, 891 F.2d 591, 594 (6th Cir. 1989); see also Brown v.

Matauszak, 415 F. App’x 608, 613 (6th Cir. 2011) (“it is still necessary to include some ‘well-

pleaded factual allegations’ to support the claim.” (quoting Iqbal, 129 S. Ct. at 1950)). Because




                                                  -7-
 Case 1:20-cv-11682-TLL-APP ECF No. 5 filed 08/12/20                   PageID.78       Page 8 of 9



Plaintiff made no allegations against Kim Farris, Marianne D. McKissick, or Sgt. Slater, those

defendants will be dismissed.

                                                 C.

       Upon review, the Court concludes that Plaintiff’s allegations against the remaining

defendants are sufficient to warrant service of the Complaint. Conduct deemed deliberate

indifference includes “the failure to respond to [serious] medical needs, intentional denial or delay

of medical care, or intentional interference with a prescribed treatment . . .” Burgess v. Fischer,

735 F.3d 462, 476 (6th Cir. 2013) (citing Estelle, 429 U.S. at 104–05). In addition, because “society

[has] grown increasingly sensitive to the need to accommodate individuals with disabilities,”

courts have found that the failure to provide handicap-accessible facilities to inmates may also

violate the Eighth Amendment. Stoudemire v. Michigan Dept. of Corr., 614 F. App’x 798, 803

(6th Cir. 2015) (quoting Frost v. Agnos, 152 F.3d 1124, 1129 (9th Cir. 1998)) (other citations

omitted); see also Stoudemire v. Michigan Dep’t of Corr., 705 F.3d 560, 569 (6th Cir. 2013).

       Construing Plaintiff’s Complaint liberally and in a light most favorable to him, the Court

concludes that Plaintiff’s claims against the remaining defendants, both correctional staff and

healthcare providers, are not meritless. Plaintiff has sufficiently alleged that his knee and shoulder

injuries present a serious medical need. He also alleges that Defendants were aware of his medical

condition, but failed to treat his injuries, refused to accommodate his resulting disabilities, and

interfered with prescribed care. As a result, Plaintiff claims Defendants unnecessarily caused him

pain, further injury, and permanent disability. Plaintiff’s claims against the remaining defendants

to proceed.




                                                 -8-
 Case 1:20-cv-11682-TLL-APP ECF No. 5 filed 08/12/20                                 PageID.79   Page 9 of 9



                                                        V.

          Accordingly, it is ORDERED that the Complaint, ECF No. 1, is summarily DISMISSED

with respect to Defendants Dr. Perez, Block, Oliver, Kim Farris, Marianne D. McKissick, and Sgt.

Slater.



Dated: August 12, 2020                                                   s/Thomas L. Ludington
                                                                         THOMAS L. LUDINGTON
                                                                         United States District Judge


                                           PROOF OF SERVICE

                      The undersigned certifies that a copy of the foregoing order was
                      served upon Daniel Horecek #218347, CARSON CITY
                      CORRECTIONAL FACILITY, 10274 BOYER ROAD, CARSON
                      CITY, MI 48811 by first class U.S. mail on August 12, 2020.

                                                    s/Kelly Winslow
                                                    KELLY WINSLOW, Case Manager




                                                        -9-
